DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geoff Trotter on 03/10/2021.

The application has been amended as follows: 
8. (Currently Amended) An apparatus comprising: 
a network interface that enables network communications over a network; 
a memory configured to store security intelligence data used for classifying whether data associated with user activity in the network is undesirable; and 
a hardware processor configured to: 
determine that the apparatus is overloaded with tasks  at a first time; 
responsive to a determination that the apparatus is overloaded at the first time, delay classifying whether a first data in the network is undesirable based on the security intelligence data; 

at a second time subsequent to the first time, obtain updated security intelligence data for classifying whether data in the network is undesirable; 
 responsive to a determination that the apparatus is no longer overloaded, classify whether the first data is undesirable based on the updated security intelligence data to update the first classifying result; and 
responsive to a determination that the first classifying result of the first data is changed based on classifying, provide via the network interface, an updated first classifying result of the first data to the device associated with the first data.

Terminal Disclaimer
The terminal disclaimer filed on 03/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,554,678 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Claims 1-5, 7-12, 14-18 and 20-23 are pending. Claims 1, 2, 4, 7-9, 11, 14-17 and 20 are currently amended. Claims 6, 13 and 19 are cancelled. Claims 21-23 are newly added. 
Response to Arguments
Applicant’s arguments, see pages 10-12, filed 12/14/2020, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejection of claims 1-5, 7-12, 14-18 and 20 has been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-12, 14-18 and 20-23 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  After further search and consideration and applicant remarks put forth in the Remarks of 12/14/2020 on pages 10-12, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Friedrichs et al. (US Pub No. 2015/0205959) discloses a server receives and stores information relating to files on a client device. The server receives information useful in classifying files as a threat, and classifies each of the files on the client device based on these pieces of information. The server receives updated information useful in classifying files as a threat and determines whether the classification for each file on the client device has changed. Responsive to a determination that a particular file on the client device has changed to not be a threat, the server sends an instruction to the client device (or to an administrative device responsible for the client device) that the particular file is available for use by the client device (Friedrichs, page 3, paragraph 0038), Colburn (US Pub No. 2009/0172824) discloses when a re-download request for a part identified as being corrupt, is received from an AICH process running on a file seeking client, the eMule application running on the receiving agent client either notifies the file seeking client Colburn, page 4, paragraph 0051), Wang et al. (US Pub No. 2009/0271857) disclose filtering a plurality of packets using an exact packet classification method when a processing load is below or equal to a threshold, and filters the plurality of packets by dynamically switching between the exact packet classification method and an inexact packet classification method when the processing load is above the threshold (Wang, Abstract and page 2, paragraph 0016), Oberheide et al. (US Pub No. 2009/0044024) discloses retrospectively detect malicious or unwanted files that have been accessed in the past.  Upon analyzing a file, the network service logs an entry into a file history database.  When a new signature or identification of a malicious or unwanted file or behavior becomes available from a network server or from another internal or external source, this information is passed along to a retrospective detector which in turn searches the file history data database for any previously analyzed files that match the unwanted file.  If a match is found, the retrospective detector can notify system administrators and users, remove the unwanted file from an infected host device, quarantine the infected device or user, and/or take other corrective measures (Oberheide, page 1, paragraph 0006), Lin (US Pub No. 2009/0064323) discloses delaying local information classification until global intelligence has an opportunity to be gathered. According to one embodiment, an initial information identification process, e.g., an initial spam detection is performed on received electronic information, e.g., an e-mail message. Based on the initial information identification process, classification of the received electronic information is Ismael et al. (US Patent No. 9,912,681) discloses malware detection system (MDS) appliance is configured to inject delay associated with delivery and/or processing of communication traffic directed to one or more endpoints in a network (Ismael, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “responsive to a determination that the server is overloaded at the first time, delaying classifying whether a first data in the network is undesirable based on security intelligence data; providing a first classifying result of the first data to a device associated with the first data, the first classifying result indicating an unknown status of the first data; at a second time subsequent to the first time, obtaining updated security intelligence data for classifying whether data in the network is undesirable; responsive to a determination that the server is no longer overloaded, classifying whether the first data is undesirable based on the updated security intelligence data to update the first classifying result” (as recited in claims 1, 8 and 15), in combination with the rest of the claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE/Examiner, Art Unit 2437 

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437